Bell, Justice,
dissenting. Whether or not, after the death of the widow and the majority of all of the children named as beneficiaries, the unconsumed portion of the year’s support, if any, would go in fee simple to all of the children who were originally named as beneficiaries, or would revert to the estate of the decedent for administration, or whether it might be subject to some other disposition, it can not be said that the former minor beneficiaries who had arrived at majority ceased to have any sort of interest in the property, present or contingent, either as children originally and properly named as-beneficiaries, or as heirs at law of the decedent; and while the widow during her life would have had, under the law, the absolute power to sell the property for a support for herself or other beneficiaries, without any order, of court and without any notice or accountability to children who were former beneficiaries but who had arrived at their majority, this power did not pass- to the guardian appointed for the minor beneficiaries after the widow’s death. The guardian could act only within the power conferred upon a guardian as such by-law, and would have to obtain authority to sell from some court having jurisdiction of the subject-matter, — whether the superior court .or the court of ordinary, it is unnecessary in this .ease to say. In view of the fact that the guardian, unlike the widow, could not sell without a judgment of court as to the necessity of so doing, all *624persons having an interest in the property, present or contingent, should, have been given notice and an opportunity to be heard. The former minor beneficiaries who¡ had arrived at majority were not afforded such notice or opportunity for hearing; and therefore the judgment or decree ordering the sale was not conclusive as to them. It follows that the guardian was not in position to give to the purchaser a good title, and consequently was not entitled to specific performance of the contract of purchase and sale which had been entered into with him. So, regardless of other questions, the court properly sustained the demurrer and dismissed the action.